Citation Nr: 1225584	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-38 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED).

2.  Entitlement to special monthly compensation (SMC) for the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from April 1966 to April 1969, including five months in Vietnam.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board most recently remanded the case for additional development in February 2011.  The case has now been returned to the Board for appellate review.

In February 2012, the Board requested a VHA medical expert opinion from a urologist.  The requested opinion was rendered in March 2012.  


FINDINGS OF FACT

1.  The aggregate evidence of record is in relative equipoise as to whether the appellant has erectile dysfunction (ED) that is etiologically related to a service-connected disability.

2.  The appellant is entitled to special monthly compensation (SMC) based on loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, his erectile dysfunction is due to, or aggravated by, a service-connected disability and the criteria for the establishment of service connection are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  The criteria for a separate award of special monthly compensation (SMC) for the loss of use of a creative organ have been met.  38 U.S.C.A. § 1114, subsection (k) (West 2002); 38 C.F.R. § 3.350(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefits (service connection and SMC) sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the granting of the ED service connection claim and/or the SMC loss of use of a creative organ claim, such error was harmless and will not be further discussed.

II.  Merits of the claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim, or (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service connection

The appellant is service-connected for diabetes mellitus and for PTSD.  He contends that his service-connected disabilities have caused him to have ED.  The appellant has reported worsening ED symptoms since he began taking medications to treat his psychiatric disability.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Furthermore, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The United states Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can also be competent and sufficient to establish a diagnosis and nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In considering in-service incurrence, the Board notes that the appellant's service treatment records fail to demonstrate any complaints or treatment referable to ED.  Review of the evidence of record also shows no evidence of any diagnosis of or treatment for ED within one year of the appellant's separation from service in February 1968.  

A January 2005 VA outpatient treatment note indicates that the appellant had been diagnosed with high blood pressure by a private physician in 1992.  The treatment note also indicates that the appellant had been diagnosed with diabetes mellitus by a private physician in 2003; he was currently taking oral medication for his diabetes.  The appellant was described as not having ED.

The appellant underwent a VA urology examination in January 2008; the examiner reviewed the claims file.  The examiner noted that the appellant had been diagnosed with high blood pressure in 1992, and with diabetes mellitus in 2003.  The appellant reported the onset of ED one year prior; about the time he married his third wife.  He indicated that while they had initially been successful at intercourse, they were unsuccessful more recently even with the use of Levitra.  The appellant also reported that while he did have some ED problems dating back to 2003, he was able to use Levitra with success.  After examining the appellant, the examiner rendered a diagnosis of ED.  The examiner also indicated that some of the medications in use for the appellant's PTSD/depression could be a factor in his ED.  His medications for the nonservice-connected hypertension were also noted to be a possible cause of the ED.

In March 2011, the appellant's claims file was reviewed by a VA physician.  The doctor stated that the appellant's diabetes mellitus (DM) had been diagnosed between 2004 and 2005.  The doctor also indicated that the appellant did not have a diagnosis of ED that was confirmed in his treatment records.  The physician opined that if the appellant did have ED, that it was as likely as not due to a combination of the appellant's age and obesity.  The doctor concluded that it was unlikely that the ED was caused by the medications the appellant took for his service-connected psychiatric disability or for his service-connected DM because the ED preceded the onset of the DM.

In November 2011, the Board requested a VHA medical opinion from a urologist.  The December 2011 VHA medical expert report indicates that the reviewing urologist opined that the appellant's service-connected posttraumatic stress disorder and/or DM could be contributing factors to his ED.  The urologist also stated that the medications the appellant was taking for his service-connected psychiatric symptoms had been documented to cause ED.

In February 2012, the Board requested another VHA medical opinion from a urologist.  The March 2012 VHA medical expert report indicates that the reviewing urologist stated that the appellant does have clinically significant ED.  The urologist opined that the appellant's ED was not likely due to the service-connected posttraumatic stress disorder or to the medications he took to treat that disability.  However, the urologist further opined that it was as likely as not that the appellant's DM aggravated his ED.  The urologist stated that the appellant had multiple potential causes for his ED, including his service-connected DM.  

Review of the medical evidence of record yields conflicting opinions about the relationship of the appellant's ED to a service-connected disability.  The ED has been attributed to the appellant's hypertension, but the Board notes that the appellant was apparently diagnosed with high blood pressure in 1992, and that he took medications for that for several years before he initially reported problems with ED in approximately 2003.  

The DM has also been cited in medical opinions as an underlying cause for the appellant's ED.  Again, the first mention of an ED problem occurred in approximately 2003, which was the same year that some VA records indicate that the appellant was diagnosed with DM.  The appellant was apparently able to use Levitra with success between 2003 and 2007, but without success thereafter.  Therefore, it would appear that the ED occurred either subsequent to the onset of the DM or at approximately the same time as the onset of the DM.  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 51.  In this regard, it is the policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 

In this case, further inquiry could certainly be undertaken with a view towards development of the claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  Here, the Board is of the opinion that this point has been attained.  

Therefore, based on the totality of the evidence of record, the Board finds that evidence for and against the appellant's service connection claim is at least in approximate balance on the question of whether the currently diagnosed ED is causally related to the service-connected DM disability.  In other words, the Board finds that full consideration of the material evidence of record presents a reasonable doubt that the Veteran's diagnosed ED is etiologically related to a service-connected disability.  The Board will resolve that doubt in the Veteran's favor and grant service connection for erectile dysfunction.

B.  Special Monthly Compensation (SMC) Claim

VA provides SMC if a Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k).  Furthermore, entitlement to SMC based on loss of use of a creative organ can be granted based on erectile dysfunction.

Therefore, in light of the grant of entitlement to service connection for erectile dysfunction, the Board also finds that entitlement to SMC for this disability is in order as well.  See 38 U.S.C.A. § 1114k and 38 C.F.R. § 3.350(a). 


ORDER

Service connection for erectile dysfunction is granted.

Entitlement to a separate award for special monthly compensation (SMC) for the loss of use of a creative organ is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


